Citation Nr: 0124198	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation in 
excess of 20 percent for degenerative changes of the 
lumbosacral spine with right sciatica.

2.  Entitlement to a disability evaluation in excess of 30 
percent for residuals of a right total knee replacement.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 1998 and May 2000.  The March 1998 granted service 
connection for degenerative changes of the lumbosacral spine 
with right sciatica, and assigned a 10 percent rating.  The 
May 2000 decision increased the rating for that disability to 
20 percent, and denied a rating in excess of 30 percent for 
residuals of a right total knee replacement.  A hearing was 
held in June 2001 in Nashville, Tennessee, before the 
undersigned, who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2001).  

At his hearing, the veteran raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  This issue has not been 
considered by the RO, and is referred to that agency for 
initial consideration.  In addition, in his notice of 
disagreement filed in connection with the current appeal, 
dated in May 2000, the veteran noted that the rating failed 
to address his right ankle disability and failed skin grafts, 
which he stated resulted from the same accident.  The veteran 
was sent a letter in March 2001, which responded to the 
additional issues raised by this statement.  The RO construed 
his statements concerning his right ankle disability as a 
claim for an increased rating for residuals of a fracture of 
the right femur, tibia, and fibula, and requested information 
concerning treatment to support that claim.  The veteran was 
also requested to inform the RO if he was claiming an 
increased rating for his service-connected right lower 
extremity thrombophlebitis.  He has not responded to this 
letter, and such issues are not before the Board at this 
time.  


REMAND

The Board notes that, pursuant to the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), the RO sent 
the veteran a letter in March 2001, notifying him of the 
evidence needed to substantiate his claims, and of the 
information needed to enable VA to obtain evidence on his 
behalf, as well as providing other information concerning the 
development of his claims.  The veteran did not respond to 
this letter.  Nevertheless, the Board finds that there is a 
further duty to assist the veteran in developing evidence 
pertinent to his claims.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Specifically, although the veteran was provided a VA 
examination of his service-connected right knee replacement 
and low back disabilities in January 2000, this examination 
did not include essential findings such as range of motion of 
the low back, and the claims file was not available to the 
physician for review.  Additionally, at his hearing before 
the undersigned in June 2001, the veteran testified that his 
back disability had increased in severity during the last few 
months.  Where there is evidence that the condition has 
changed since the last examination, the veteran is entitled 
to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The veteran also testified that he receives all of his 
treatment for these two disabilities at a VA facility, and 
that he is treated on a regular basis.  Although VA treatment 
records dated from October 1998 to April 2000 have been 
associated with the claims file, because the veteran claims 
that his disability has increased in severity since that 
time, subsequent records must be obtained as well.  In this 
regard, the appeal with respect to the low back disability 
has been developed from the initial rating assigned following 
a grant of service connection; as such, in considering the 
increased rating claim for that disability, the propriety of 
separate, or "staged" ratings for separate periods of time 
must be considered, based on the facts found.  See Fenderson 
v. West, 12 Vet.App. 119 (1999).  Additionally, in August 
1999, it was noted that a magnetic resonance imaging (MRI) 
scan of the back was to be scheduled; the results of this 
test, if conducted, are not of record.

With respect to the right total knee replacement residuals, 
the veteran is also in receipt of a 30 percent rating for 
residuals of fractures of the right femur, tibia, and fibula, 
evaluated under diagnostic codes 5255-5262, and a 10 percent 
rating for thrombophlebitis of the right lower extremity; the 
RO should ensure, in evaluating the right total knee 
replacement residuals, that the provisions of 38 C.F.R. § 
4.68 (amputation rule) are followed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide a list of all the medical 
treatment he has received since 1998.  
Then, the RO should obtain all relevant 
medical records not already associated 
with the claims folder.  All VA and other 
Federal department medical records 
identified by the veteran should be 
obtained pursuant to established 
procedures.  The Board is particularly 
interested in the report of the MRI of the 
lumbar spine that was recommended in 
August 1999, if it was conducted, and the 
reports of all X-rays and other 
radiographic studies conducted between 
1999 and 2000.
  
2.  With respect to any identified non-VA 
health care providers, the RO should 
request the veteran's authorization for 
the release of such information and/or 
records to the VA.  Upon receipt of his 
signed authorization(s) for the release 
of such records, the RO should attempt to 
obtain copies of all non-VA treatment 
records identified by the veteran.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the reported 
sources would be futile.

4.  Once the foregoing development has 
been accomplished to the extent feasible, 
and the medical records have been 
associated with the claims file, the RO 
should schedule the veteran for VA 
medical examination limited to determine 
and/or assess the severity of the 
veteran's service connected lumbosacral 
spine and right knee disorders.  The 
entire claims file and a copy of this 
remand must be made available to and 
reviewed by the physician prior to the 
requested examination.  The examination 
should include range of motion testing 
(ROM) of the low back and right knee.  
The report should include information as 
to what is considered "normal" ROM, to 
include a report of the extent to which 
motion is limited by pain, as well as 
whether there is weakened movement, 
excess fatigability, difficulty lifting 
and bending, lost endurance, swelling, or 
incoordination attributable to the 
service-connected disabilities, and, if 
so, to what extent (expressed, if 
feasible, in additional degrees of 
limitation of motion).  The objective 
indicia of pathology accompanying the 
manifestations should also be described, 
as well as evidence of disuse, such as 
atrophy.  Any other symptoms associated 
with the service-connected back 
disability (such as muscle spasms) and 
the right knee replacement should also be 
reported.  All pertinent symptomatology 
and medical findings should be reported 
in detail and the physician should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
address the extent of functional 
impairment attributable to any reported 
pain in accordance with the well-
established DeLuca provisions.  Any 
indications that the veteran's complaints 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the 
examination report.

The physician must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the veteran's disabilities, such 
testing or examination is to be 
accomplished.

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  The RO should ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fail to 
provide the specific information 
requested, it must be returned to the 
physician for correction. 38 C.F.R. § 4.2 
(2000); See also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The veteran is hereby advised that he 
should assist the RO in the development of 
his claims, and that failure to cooperate 
or to report for any requested examination 
without good cause may result in an 
adverse decision.  See 38 C.F.R. §§ 3.158, 
3.655 (2000); Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).  If he fails to 
report for an examination, this fact 
should be documented in the claims folder, 
along with a copy of the notification.  

7.  Finally, the RO should readjudicate 
the veteran's claims, with consideration 
of all applicable laws and regulations 
and all additional information obtained 
as a result of this remand.  The RO 
should determine whether increased 
ratings on an extraschedular basis are 
warranted (38 C.F.R. § 3.321(b)(1)).  As 
to the low back disability, the RO should 
consider for "staged" ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  As to the right knee disability, 
the RO should ensure compliance with the 
amputation rule (38 C.F.R. § 4.68).  The 
RO should take into consideration with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. §5107(b) (West 
Supp. 2001).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 2 Vet. App. 
24, 26 (1991).

If the benefits sought on appeal are not fully granted, the 
veteran and his representative should be provided with a 
supplemental statement of the case (SSOC), which discusses 
all relevant law and regulations, including the VCAA and 
implementing regulations, cited above.  After providing an 
appropriate period of time for response, the case should be 
forwarded to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



